Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 3, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose wherein the controller is configured to: obtain information about each of the one or more occupants who ride on the vehicle from at least one information terminal used by each of the one or more occupants; and obtain the wearing-obligatory number in accordance with the information about each of the one or more occupants who ride on the vehicle, in the context as claimed.

Regarding claims 4-7, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose the controller is configured to: obtain information about each of the one or more occupants who ride on the vehicle from an input device provided in the vehicle; and 

Regarding claim 8, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose An apparatus for controlling a vehicle that includes a plurality of seats each having a seat belt, and a seat-belt detector configured to detect a wearing state of each of the seat belts, the apparatus comprising: a controller configured to determine whether each of one or more occupants, who ride on the vehicle and have an obligation to wear the corresponding one or more seat belts of the respective occupants, is wearing the corresponding seat belt in accordance with: occupant information including seat-belt obligatory/nonobligatory information indicative of whether each of the one or more occupants has the obligation to wear the corresponding seat belt; and the wearing state of each of the seat belts, in the context as claimed.

The closest prior art of Tabe (US 2014/0188347), Marriott et al. (US 2009/0132128), Giesa et al. (US 2008/0068220), Chintakindi (US 2017/0364080), and Tsuda (US 2014/0327752) fail to anticipate or make obvious the claimed invention.  Specifically, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683